PER CURIAM.
We find that the order granting final summary judgment and the order denying defendants’ motion for re-hearing are not appealable orders. Mercy Hospital, Inc. v. Marti, 408 So.2d 639 (Fla. 3d DCA 1981), review denied, 418 So.2d 1280 (Fla.1982); Danford v. City of Rockledge, 387 So.2d 967 (Fla. 5th DCA 1980); Aetna Casualty & Surety Co. v. Meyer, 385 So.2d 10 (Fla. 3d DCA 1980). In the absence of words of finality, the orders are not subject to appellate review. Danford. We remand the cause for thirty days to enable the parties to obtain an appealable final judgment.
Remanded.